In the light of the voluminous record, the appellants' motion for rehearing has been examined with such care as the members of this court are capable. The legal questions raised in the motion are not different from those heretofore presented and discussed in the original opinion. So far as it relates to the legal questions, the conclusion heretofore reached and stated is in harmony with the present view of the court.
The matter that has given the members of this court most concern is that which assails the sufficiency of the evidence to support the conviction. In practically all cases depending upon circumstantial evidence alone, the court is confronted with the similar difficulty. The testimony adduced upon the trial is summarized copiously and accurately in the original opinion. A further statement of it would be but a useless reiteration. Much of the criminative evidence comes from witnesses whose vocation and character render their veracity open to question. The locality and environment in which the appellants placed themselves on the night of the tragedy rendered the use of the inmates of the habitation in which, according to the State's theory, the deceased was last seen alive, essential witnesses for the State. The testimony of such witnesses and others, if believed, presents a state of facts which was regarded by the jury as sufficient to designate the accused guilty of the crime. The testimony was given under the eye and in the hearing of the learned judge who tried the case and by him, upon the motion for rehearing, has been deemed such, when tested by the strict rule applicable to circumstantial evidence, as is sufficient to warrant the conviction of the accused. Being remote from the scene of the trial and guided alone by the written record and the action of those who heard the testimony, observed the witnesses and under the sanctity of oath have rendered and approved the verdict, this court does not feel justified in annulling the judgment.
The motion for rehearing is overruled.
Overruled.
               ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.